DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 7/14/22.  Claims 1-24 are pending.  Claims 16-17 have been amended.  Claims 1-24 are examined herein.  
Applicant’s arguments have been fully considered and found persuasive to withdraw the 103 rejection of the last Office Action.
Since the provisional obviousness-type double patenting rejection over later filed Application No. 17/150,646 is the last remaining rejection, it is withdrawn so that the instant application can be allowed to issue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is over Sugimoto et al. (WO 2010/041449) in view of Vuligonda et al. (US Patent 5,917,082).  Applicant has successfully argued that it is not obvious to substitute one RXR agonist for another because the activity profiles of RXR agonists vary from one agonist to the next due to differing interactions with receptor homodimers and heterodimers, as corroborated by several Applicant supplied references.  Furthermore, while Sugimoto discloses the use of NEt-31P for treatment in allergy, it cannot be assumed that effective dosages of any of the compounds of Vuligonda, much less IRX4204, will have similar effects to NEt-31P for treatment in allergy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627